Case 19-30506-can7        Doc 53     Filed 03/31/21 Entered 03/31/21 15:51:20           Desc Main
                                    Document      Page 1 of 2



                       UNITED STATES BANKRUPTCY COURT
                        WESTERN DISTRICT OF MISSOURI
                   SOUTHWESTERN DIVISION, SOUTHERN DIVISION

In re:                                            )         Case No.     19-30506
                                                  )
         MCINTIRE, LARRY MATTHEW                  )
         MCINTIRE, CASSANDRA MARIE                )         Chapter 7
                                                  )
                        Debtors                   )

               OBJECTION TO CLAIM OF CAPITAL ONE AUTO FINANCE

Comes now Movant Norman Rouse, Trustee and hereby objects to the Proof of Claim filed by
creditor, Capital One Auto Finance in the amount of $22,613.56, on 01/24/20. The court claim
number is 5-1.

         PURSUANT TO LOCAL RULE 3007-1 (B), THE CLAIMANT SHALL HAVE 30
         DAYS AFTER SERVICE OF THE OBJECTION IN WHICH TO FILE A RESPONSE.
         THE RESPONSE SHALL BE IN WRITING AND STATE WHY THE CLAIM
         SHOULD BE ALLOWED AS FILED. IF A RESPONSE IS FILED, THE COURT
         WILL SCHEDULE A HEARING. IF NO TIMELY RESPONSE IS FILED, THE
         COURT WILL ENTER AN ORDER SUSTAINING THE OBJECTION TO THE
         CLAIM. PARTIES NOT REPRESENTED BY AN ATTORNEY SHALL MAIL A
         RESPONSE TO THE COURT AT THE ADDRESS BELOW. DEBTOR(S) NOT
         REPRESENTED BY AN ATTORNEY MUST BE SERVED A COPY OF THE
         RESPONSE BY MAIL.

The basis for the objection is as follows: (PLEASE CHECK ONLY THE APPLICABLE
BOXES)

☐         Pursuant to Local Rule 3001-1, the claimant has not attached supporting documentation
         to the claim, and the claim should be disallowed in its entirety.

☐        The deadline for filing proofs of claim expired prior to the filing of the claim, so the
         claim should be disallowed in its entirety.

X        The claim should be disallowed entirely because it is fully secured, and the estate should
         not pay a fully secured claim.

☐        The claim should instead be allowed as a (secured, priority or unsecured) claim in the
         amount of $__________________ because ___________________.

☐        The claim should instead be allowed as secured in the amount of $______________ and
         unsecured in the amount of $_______________.
Case 19-30506-can7       Doc 53    Filed 03/31/21 Entered 03/31/21 15:51:20             Desc Main
                                  Document      Page 2 of 2


Dated: March 29, 2021                             /s/ Norman Rouse, Trustee
                                                  Norman Rouse, Trustee
                                                  twelch@cwrcave.com




                                CERTIFICATE OF SERVICE

I Norman Rouse hereby certify that a true and correct copy of the Objection to Claim was mailed
to (affected creditors/unrepresented parties requesting notice) by first class mail on March 29,
2021.

 Capital One Auto Finance
AIS Portfolio Services LP
4515 N. Santa Fe Ave. Dept APS
Oklahoma City, OK 73118


Represented parties received notice electronically via the court’s Electronic System.

Date: March 29, 2021                              /s/ Norman Rouse
                                                  Norman Rouse, Trustee
